Order entered January 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01175-CR

                        CHRISTOPHER GERALD PRICE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-1358588-J

                                             ORDER
       The Court GRANTS court reporter Kimberly Xavier’s January 6, 2015 request for an

extension of time to file the reporter’s record. WE ORDER Ms. Xavier to file the complete

reporter’s record by JANUARY 24, 2015.

       We note that the clerk’s record does not contain a copy of the trial court’s certification of

appellant’s right to appeal, nor did we separately receive it. A completed certification is required

in every case in which the defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State,

420 S.W.3d 803 (Tex. Crim. App. 2013). Accordingly, we ORDER the trial court to prepare

and file, within FIFTEEN DAYS of the date of this order, a certification of appellant’s right to

appeal that accurately reflects the trial court proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier,

official court reporter, Criminal District Court No. 3; and to counsel for all parties.


                                                       /s/     ADA BROWN
                                                               JUSTICE